Order entered January 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01288-CV

              IN THE ESTATE OF BRIAN MATSUO SAKIMA, DECEASED

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-03677-2

                                             ORDER
       Before the Court is appellant’s January 28, 2019 second motion to extend time to file a

brief. We GRANT the motion and extend the time to February 04, 2019. We caution appellant

that further requests for extension of time will be disfavored.




                                                       /s/    BILL WHITEHILL
                                                              JUSTICE